DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
		
Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 03/30/2020 has been considered by the examiner.

Preliminary Amendment
           Preliminary Amendment that was filed on 02/14/2020 is entered.

Drawings
The drawings are objected to because the reference numeral 26 (objective region) in Figure 2 is pointing in wrong location.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing 

Claim Objections

The following claims are objected to because of the following informalities:a. Claim 1, the phrase "input coupling elements configured to input couple the laser beams into the microscope" is unclear. Please consider revising this phrase, for example “input coupling elements configured to input the laser beams into the microscope”.b. Claim 1 reads "the at least two laser beams remain in a fixed relationship with one another in time and/or space". This phrase seems to be unclear, specifically the term “a fixed relationship with one another in time and/or space”. 
Please consider revising and simplifying. 
c. Inconsistency between the: claims and the disclosure: 
“a fixed relationship”, the claims shall define the matter for which protection is sought and that said claims are supported by the disclosure, since they imply that the invention may depart from the subject-matter recited in the claim(s). Please consider revising and simplifying claim language.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-10 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Karube et al. (US PUB 20150185464; herein after “Karube”) in view of Funk et al. (US 7,561,326; herein after “Funk”).	
Karube and Funk disclose laser scanning microscope with an illuminating configuration having an illumination light source that produce multiple laser beams and captures and displays magnified images. Therefore, they are analogous art.

    PNG
    media_image1.png
    693
    771
    media_image1.png
    Greyscale

Regarding claim 1, Karube teaches a microscopy arrangement (a magnifying observation apparatus 100, FIGS. 1 and 2) comprising: a microscope system (an imaging system 1) comprising: a microscope (a head section 4) (see para. [0053], FIG. 1), and an illumination device (60) comprising at least two lasers (LEDs 65r, 65g, 65b) configured to produce laser beams (62, 63) and input coupling elements (mirrors/deflectors etc., as shown in FIG. 3 above) configured to input couple the laser beams into the microscope (as shown at least in FIG. 3, see para. [0064], [0065] and [0070]), and a holding apparatus (a support base 40) comprising: an instrument platform (a body section 50), on which the at least two lasers of the illumination device are disposed (see para. [0055] and [0064], FIG. 3), a holding element (a camera attaching section 43, and a swaying support 47+ head arm 49) which is rigidly connected, to the instrument platform and to the microscope (as shown at least in FIGS. 1 & 9, see para. [0077] and [0091]), and at least one support element (32(35)) configured to support the instrument platform (40) on a main platform (41) and at a distance from the main platform (i.e., shown in FIG. 9, as the z-axis movement mechanism, the lower stage lift 35 is realized by a slider 32 fixed (support element) onto the base section 41(main platform) in a vertically movable manner, see para. [0076] and as shown FIG. 9), wherein, in a vertical projection (z-axis), the holding apparatus (40) at least does not completely overlap with the microscope supported by the holding element(as shown at least in FIG. 9), wherein a region between the microscope (4) and the main platform (41) forms an object region (i.e., region around the object S and stage 30, as shown at least in FIG. 9 and as shown in FIG. 3 above), and wherein at least one of: 

a height-changeable (z-axis) microscope stage (30) is configured to dispose an object plane (as shown in FIG. 3 above) that is defined by the microscope stage at a changeable vertical distance from the main platform such that a vertical extent of the object region is changeable (see para. [0054] and [0076], FIGS. 1 & 9), whereby the at least two laser beams (62 & 63) remain in a fixed relationship with one another in time and/or space, even in a case of a change in the vertical extent of the object region (as shown in FIG. 3 above, see para. [0065]).
	Karube teaches all limitations except for explicit teaching of an illumination device comprising at least two lasers to produce laser beams, and  at least one support element to support the instrument platform on a main platform and at a distance from the main platform.
	However, in a related field of endeavor Funk teaches as represented in FIG. 1, the laser unit 6 exhibits three lasers B, C, D, whereas laser unit 7 only comprises one laser A. The representation in FIGS. 6 and 7 is thus exemplary of a combination of single and multiple wave length lasers which are individually or also collectively coupled to one or several fiber optics. Coupling can also be done simultaneously (column 16, lines 12-18). 
	Funk further teaches as an alternative to biaxial positioning, two adjustable uniaxial plates can also be connected one behind the other (e.g., an instrument platform and a main platform) as exemplarily shown in FIG. 11. By changing the width setting of  (column 29, lines 18-31) .
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Karube such that laser unit exhibits two or more laser beams, and two adjustable uniaxial plates can also be connected one behind the other such as an instrument platform and a main platform in z-direction via correcting units (support elements) as taught by Funk, for the purpose of setting up a laser scanning microscope in such a manner that it can also record spectroscopic signals that are low in intensity within the shortest possible amount of time by using two or several laser beams that are co-linearly superimposed, and a simplified mode of construction of the layout for easy and accurate z-axis adjustment.

Regarding claim 2, Karube as set forth in claim 1 above further teaches the at least one support element has a changeable height and comprises a drive element configured to change the height of the at least one support element (i.e., shown in FIG. 9, as the z-axis movement mechanism, the lower stage lift 35 is realized by a slider 32 fixed (support element) onto the base section 41(main platform) in a vertically movable manner, see para. [0076] and as shown FIG. 9).

Regarding claim 3, Karube fails to teach the at least one support element is a plurality of support elements.
However, in a related field of endeavor Funk teaches as an alternative to biaxial positioning, two adjustable uniaxial plates can also be connected one behind the other (e.g., an instrument platform and a main platform) as exemplarily shown in FIG. 11. By changing the width setting of the slit on the slit aperture 26 or 26a, the depth of field and thereby discrimination of sectional depth in the z-direction (distance) is set, that is to say, along the optical axis in the specimen 23. An additional cross displacement movement serves for roughly adjusting the region outside of the adjustment range (in z-direction) of the correcting unit 40 or 40a (support elements) (column 29, lines 18-31) .
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Karube such that two adjustable uniaxial plates can also be connected one behind the other such as an instrument platform and a main platform in z-direction via correcting units (support elements) as taught by Funk, for the purpose of having a simplified mode of construction of the layout for easy and accurate z-axis adjustment.

Regarding claim 5, Karube teaches the at least two lasers of the illumination device comprise two lasers that are not couplable into the microscope by way of optical fibers (i.e., it is possible to obtain an advantage of eliminating the need for transmitting illumination light from the body section side to the head section side by means of an optical fiber or the like, and… a semiconductor light emitting element (not a probe) such as an LED with high brightness can be provided for direct illumination, see para. [0071]).

Regarding claim 6, Karube as set forth in claim 1 above further teaches the microscope stage (30) is disposed on the main platform (i.e., stage 30 is disposed on the main platform 41 via stage lift 35, as shown in FIG. 9, see para. [0076]).

Regarding claim 7, Karube as set forth in claim 1 above further teaches a method for examining a sample (S) using the microscope in the microscopy arrangement as claimed in claim 1 (as set forth in claim 1 above), the method comprising: examining the sample (S) following the coupling of each of the laser beams produced by the at least two lasers (62, 63) into the microscope (i.e., the illumination section 60 generates illumination light for illuminating the observation target S whose image is formed in the imaging element 12, see para. [0064]…the illumination light switching section 61 can also be configured so as to mix (coupled) the coaxial epi-illumination section 62 and the ring illumination section 63 by changing a ratio therebetween, see para. [0065] and as shown in FIG. 3 above), and using the adjustments already made for coupling the laser beams into the microscope during a subsequent change in the vertical extent of the object region (i.e., region around the object S and stage 30, as shown at least in FIG. 9 and as shown in FIG. 3 above) as a result of changing the height of the at least one support element (32(35)) and/or as a result of changing the vertical distance of the object plane from the main platform by of the height-changeable microscope stage (i.e., shown in FIG. 9, as the z-axis movement mechanism, the lower stage lift 35 is realized by a slider 32 fixed onto the base section 41 in a vertically movable manner, see para. [0076], also see para. para. [0054],  and as shown FIG. 9).

Regarding claim 8, Karube as set forth in claim 7 above further teaches optical elements with the exception of optical fibers are used as input coupling elements for the at least two lasers (i.e., it is possible to obtain an advantage of eliminating the need for transmitting illumination light from the body section side to the head section side by means of an optical fiber or the like, and… a semiconductor light emitting element (not a probe) such as an LED with high brightness can be provided for direct illumination, see para. [0071]).

Regarding claim 9, Karube teaches the at least one support element has a given height (i.e., shown in FIG. 9, as the z-axis movement mechanism, the lower stage lift 35 is realized by a slider 32 fixed (support element) onto the base section 41(main platform) in a vertically movable manner, see para. [0076] and as shown FIG. 9).
Karube fails to teach at least one support element is selected from a plurality of support elements of different heights.
 However, in a related field of endeavor Funk teaches as an alternative to biaxial positioning, two adjustable uniaxial plates can also be connected one behind the other (e.g., an instrument platform and a main platform) as exemplarily shown in FIG. 11. By changing the width setting of the slit on the slit aperture 26 or 26a, the depth of field and thereby discrimination of sectional depth in the z-direction (distance) is set, that is to  (column 29, lines 18-31) .
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Karube such that two adjustable uniaxial plates can also be connected one behind the other such as an instrument platform and a main platform in z-direction via correcting units (support elements) as taught by Funk, for the purpose of having a simplified mode of construction of the layout for easy and accurate z-axis adjustment.

Regarding claim 10, Karube as set forth in claim 7 above further teaches two lasers that are not coupleable into the microscope by way of optical fibers are used as the at least two lasers (i.e., it is possible to obtain an advantage of eliminating the need for transmitting illumination light from the body section side to the head section side by means of an optical fiber or the like, and… a semiconductor light emitting element (not a probe) such as an LED with high brightness can be provided for direct illumination, see para. [0071]).

Regarding claim 12, the combination of Karube and Funk teaches the two lasers are multi-photon lasers (i.e., a laser diode (LD) produce multi-color lasers, para. [0070] as taught by Karube, further Funk disclose two photon absorption o fluorescence, column 8, lines 63-66).

Regarding claim 13, the combination of Karube and Funk teaches the two lasers are multi-photon lasers (i.e., a laser diode (LD) produce multi-color lasers, para. [0070] as taught by Karube, further Funk disclose multiple photon absorption or fluorescence, column 8, lines 63-66).

Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Karube in view of Funk, and further in view of SUN et al. (US PUB 2018/0127782; herein after “Sun”).	

Regarding claims 4 and 11, Karube in view of Funk fails to teach the main platform is used as an anti-vibration table.
However, in a related field of endeavor Sun teaches a microscope 18 of an intracellular delivery system 10, which is installed on an anti-vibration table 26 (see para. [0025], FIG. 1).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Karube in view of Funk such that a microscope system is installed on an anti-vibration table as taught by Funk, for the purpose of reduce or eliminating vibration of the microscope system for high resolution images. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. SUKEKAWA (US PUB 20130120834) teaches a microscope .
Bacus et al. (US PUB 20040004614) teaches FIG. 3 is a block diagram of a system according to the invention for acquiring a virtual microscope slide, that includes a Z-axis image dimension across the entire virtual slide. The system includes a microscope subsystem 15 with a digitally controlled stage platform 28 for supporting the glass microscope slide 21. The digital stage platform 28 can operate over a large number of increments to position the stage in the horizontal x and y plane with high precision. A glass microscope slide or other substrate 21 is placed on the stage 28 (see para. [0032]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSTAK CHOUDHURY whose telephone number is (571)272-5247.  The examiner can normally be reached on M-F 8AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571)272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 
/MUSTAK CHOUDHURY/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        
January 27, 2022